Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 17, 2017

                                      No. 04-16-00721-CV

                     402 LONE STAR PROPERTY, LLC and Craig Otto,
                                     Appellants

                                                v.

                                     Barry L. BRADFORD,
                                            Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08653
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
       After this court granted appellants’ first motion for extension of time, their brief was due
February 16, 2017. Appellants have now filed a second motion for extension of time, asking for
an additional fourteen days in which to file the brief. After review, we GRANT appellants’
motion and ORDER appellants to file their brief on or before March 2, 2017.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court